 

Case 19-11016 DOC'19 Filed 02/21/19 Page'l Of2

Fil| in this information to identify your case:

Debtor 1

 

Las\ Name

Debtor 2
(Spouse, if fl|ing) First Nama Middle Name Las\ Name

 

United States BankruptcéCourt for the: Districl of

El check if this is an

Case number _
amended tilan

/ Hr\\l
(|fknown) ` \ U ‘V

 

 

   

Officia| Form 108
Statement of lntention for lndividuals Filing Under Chapter 7 12/15

 

lf you are an individual filing under chapter 7, you must fill out this form if:

l creditors have claims secured by your property, or

l you have leased personal property and the lease has not expired.

You must file this form with the court within 30 days after you file your bankruptcy petition or by the date set for the meeting of creditors,
whichever is earlier, unless the court extends the time for cause. You must also send copies to the creditors and lessors you list on the form.
lf two married people are filing together in a joint case, both are equally responsible for supplying correct information.

Both debtors must sign and date the form.

Be as complete and accurate as possib|e. |f more space is needed, attach a separate sheet to this form. On the top of any additional pages,
write your name and case number (if known).

m List Your Creditors Who Have $ecured Claims

 

1. For any creditors that you listed in Part 1 of Schedule D: Creditors Who Have Claims $ecured by Property (Official Form 106D), fill in the
‘ information below.

|dentlfy the creditor and the property that ls collateral What do`you lntend to do wlth the property that `Dld you claim the property :
secures a debt? y t y as exempt on Schedule C?

Cred'tor’s (`
name: OM& *\C/ W ‘§V L(_,VA‘ \c(A' ton Sunenderthe property /§No

"""""""" Retain the property and redeem it. El Yes

Description of q 210 81)()9/ X>rl\/'°j 00 n Retain the property and enter into a

 

 

 

Pr°pel‘iy 4
~ . /’ Reaffirmatlon Agreement.
securing debt. » 42 12 b § `
pg \ M l he g `;`8 metain the property and [exp|ain]: S/(
)V)AML( \/ M\D o ` jets
3 @u\@ »Fm~\\f Qa\b~!/\v° Q‘L \ ' T
Creditor’$ n Surrender the property. m No j"
name:
m Retain the property and redeem it. El Yes

Description of
property
securing debt:

n Retain the property and enter into a
Reaflirmation Agreement.

cl Retain the property and [exp|ain]:

 

 

Creditor’$ n Surrender the property. n No
name:
' """" m Retain the property and redeem it. ` El Yes

 

 

 

Description of
property
securing debt:

n Retain the property and enter into a
Reafiirmation Agreement.

n Retain the property and [exp|ain]:

 

 

 

 

Creditor’s n Surrender the property. n NO
name: y
‘” n Retain the property and redeem it. n Yes
E|;;::$;'°n of n Retain the property and enter into a
Reaermation Agreement. {

securing debt
n Retain the property and [exp|ain]:

 

 

 

Ofticia| Form 108 Statement of lntention for |ndividuals Filing Under Chapter 7 page 1

 

 

 

Case19-11016 DOC 19 Filed 02/21/19 Page 2 Of2

newer 1 M/ "\ L(/(\/>¢X 00 D\ Ow' § case number (/fknown) \ q "(\‘ 0 try

' Name Middle Name Last Name

must Your Unexpired Personal Property Leases

 

For any unexpired personal property lease that you listed in Schedule G: Executory Contracts and Unexpired Leases (Official Form 1066),
fill in the information below. Do not list real estate leases. Unexpired leases are leases that are still in effect; the lease period has not yet
ended. You may assume an unexpired personal property lease if the trustee does not assume it. 11 U.S.C. § 365(p)(2).

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Describe your unexpired personal property leases Wi|lthe lease be assumed?

Lessor’s name: m No

, _, n Y 5

Description of leased e

property:

Lessor’s name: n No

Description of leased Yes

property:

Lessor’s name: n No

Description of leased m Yes

property:

Lessor’s name: n No

l n Yes

Description of leased

property:

Lessor’s name: n No

Description of leased

property:

Lessor’s name: [;| No
_ ' n Yes

Descnption of leased

property:

Lessor’s name: [| No

" " cl Yes

 

Description of leased

 

 

 

 

 

property:
m Sign Below
Under y of perjury, l de lare that l have indicated my intention about any property of my estate that secures a debt and any

 
 

pers al pr p ls ject to an unexpired lease.

   

X

Signature of Debtor 2

 

 

Date
MM/ DD/ YYYY

Offlcial Form 108 Statement of |ntention for lndividua|s Filing Under Chapter 7 page ’_`

 

